DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 9 recite wherein the relief pattern is normal or not normal but it is unclear which portions of the pattern are normal or not normal since they are three dimensional structures.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites the same limitations as claim 17 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8, 9, 11, 16-18 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. Application Publication No. 2018/0016064) in view of Pugh et al. (U.S. Application Publication No. 2013/0095216).
Regarding claims 1-4, 11, 13, 14, 16 Lam discloses a container apparatus (10), comprising: a base section (12) including: a base surface; base sidewalls (26, 28) extending upward from the base surface to define a base container portion having an upper base periphery (16) that is opposite the base surface; and a base flange (18) having an upper base flange surface and lower base flange surface opposite the upper base flange surface and projecting outward from the upper base periphery and including on at least one of the upper base flange surface or lower base flange surface a base relief pattern that imparts rigidity in the base flange to resist flexure of the base flange (par. 27); a lid section (14), including: a lid surface; lid sidewalls extending downward from the lid surface to define a lid container portion having a lower lid periphery that is opposite the lid surface (Fig. 4); and a lid flange (22) having an upper lid flange surface and lower lid flange surface opposite the upper lid flange surface and projecting outward from the lower lid periphery and including on at least one of the upper lid flange surface or lower lid flange surface a lid relief pattern that imparts rigidity in the lid flange to resist flexure of the lid flange (par. 27), wherein when the container is in an open position the base section is operable to receive a like base section from a received container apparatus from above and to be received in a like base section in a receiving container apparatus from below, and the lid section is operable to receive a like lid section from the received container apparatus from above and to be received in a like lid section in 
Lam teaches wherein the relief pattern can be different shapes (par. 33) but fails to specifically teach wherein the relief pattern comprises a series of frustoconical shapes which form a plurality of ridges therebetween.
Pugh teaches that it is known in the art to manufacture embossments as a relief pattern comprising a series of frustoconical shapes which form a plurality of ridges therebetween (Figs. 3, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the relief pattern of Lam with frustoconical shapes, as taught by Pugh, since such a modification would be applying known embossment shape to a known embossment to achieve predictable results.
Regarding claims 5, 6, 8, 9, 17, 18, 27 and 28, the modified relief pattern would define perpendicular or parallel ridges and the relief pattern has normal and not normal portions depending on the reference points.

 Regarding claims 25 and 26, Lam fails to specifically teach wherein the relief pattern has a depth that is at least 25% greater than a thickness of a vertical cross section of the flange. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the relief pattern with the claimed dimensions, in order to adjust how noticeable the relief pattern was, in order to adjust how much strength the pattern imparted on the container, and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the relief pattern of Lam with the claimed sizes. The relief pattern of Lam is a reinforcing means for strengthening parts of the container and the choosing the dimensions for this feature would be obvious to one of ordinary skill in the art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733